Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the
purpose of establishing the defense of
res judicata, collateral estoppel, or the
law of the case.

ATTORNEY FOR APPELLANT:                      ATTORNEYS FOR APPELLEE:

AMY KAROZOS                                  GREGORY F. ZOELLER
Greenwood, Indiana                           Attorney General of Indiana

                                             ROBERT J. HENKE
                                             CHRISTINA D. PACE
                                             Deputy Attorney General
                                             Indianapolis, Indiana
                                                                       May 28 2014, 9:36 am

                             IN THE
                   COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE TERMINATION OF )
THE PARENT-CHILD RELATIONSHIP OF:   )
                                    )
S.S., (Minor Child),                )
                                    )
And                                 )
                                    )
S.S., (Mother),                     )
                                    )
        Appellant-Respondent,       )
                                    )
                vs.                 )             No. 49A02-1309-JT-784
                                    )
THE INDIANA DEPARTMENT OF           )
CHILD SERVICES,                     )
                                    )
        Appellee-Petitioner.        )


                     APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Larry Bradley, Magistrate
                          The Honorable Marilyn Moores, Judge
                             Cause No. 49D09-1302-JT-7136
                                      May 28, 2014



               MEMORANDUM DECISION - NOT FOR PUBLICATION



ROBB, Judge

                                 Case Summary and Issue

       S.Y.S. (“Mother”) appeals the trial court’s order denying her motion for relief

under Indiana Trial Rule 60(B) and involuntarily terminating her parental rights as to her

child, S.S. Mother raises the following issue for our review: whether the trial court’s

decision was an abuse of discretion.       Concluding the trial court did not abuse its

discretion, we affirm.

                               Facts and Procedural History

       Mother gave birth to S.S. on July 31, 2011. S.S. was born cocaine positive.

Immediately after S.S. was born, the Department of Child Services (“DCS”) removed

S.S. from Mother’s care and filed a petition alleging S.S. was a child in need of services

(“CHINS”). DCS had a number of concerns, including Mother’s lack of stable and

appropriate housing, untreated mental health issues, and drug abuse. DCS also expressed

concern because Mother had prior CHINS cases involving two other children that

resulted in adoption.    At a pre-trial hearing, Mother admitted to using cocaine and

marijuana during her pregnancy and that S.S. tested positive for cocaine at birth.

       On September 14, 2011, a hearing was held and the trial court issued its

dispositional order. The order required, among other things, that Mother (1) maintain

regular contact with a DCS family case manager; (2) keep appointments with service

                                             2
providers and DCS; (3) maintain appropriate housing; (4) secure stable and legal income;

(5) participate in home-based counseling; (6) complete a substance abuse assessment and

any service related to substance abuse issues; and (7) submit to random drug screens.

The court’s primary goals were to remedy conditions of instability and untreated mental

health and substance abuse issues.

       Mother was referred to services for the purpose of addressing her substance abuse

and mental health issues, but Mother failed to follow through with or complete any of

those services. Mother’s participation in services was erratic, as Mother refused to meet

with providers or failed to keep appointments. A DCS case manager suggested that

Mother participate in in-patient substance abuse treatment. Mother refused to participate,

believing that she did not need substance abuse treatment. Mother’s compliance with

random drug screens was inconsistent.             Mother tested positive for marijuana in

September and December of 2011 and gave at least one diluted sample in November

2011. After December 2011, Mother failed to participate in ten random drug screens, and

she was eventually discharged from that program due to her noncompliance. Mother

failed to obtain any mental health treatment and even denied having mental health issues

after previously reporting that she has bipolar disorder.

       On February 20, 2013, a hearing was held at which the trial court determined it

was in the child’s best interests to change the permanency plan from reunification to

adoption.   Mother failed to attend that hearing.        DCS filed a petition to terminate

Mother’s parental rights on February 25, 2013.

       On July 23, 2013, an evidentiary hearing was held on the petition to terminate

parental rights.   Mother failed to attend that hearing, but her counsel was present.
                                              3
Mother’s attorney requested a continuance, to which the State and the guardian ad litem

objected.   The trial court denied the motion for continuance.          The State presented

evidence of Mother’s failure to participate in services or to remedy the issues that led to

the CHINS proceedings. At the close of that hearing, the trial court indicated that it

intended to grant the State’s petition to terminate and enter a written order to that effect.

       On July 24, 2013, Mother filed a motion for relief from judgment under Indiana

Trial Rule 60(B). That motion asserted that Mother failed to attend the hearing due to

mistake or excusable neglect and requested the trial court set a new termination hearing.

On August 13, 2013, a hearing was held on Mother’s Rule 60(B) motion. Mother

claimed that she confused court dates between two cards she was given by the trial court,

which was the reason she did not show up for the termination hearing. The trial court

also allowed Mother to give testimony regarding evidence she would have submitted if

she had been present at the termination hearing. Mother testified that she had attended a

total of fifteen meetings for Alcoholics Anonymous or Narcotics Anonymous since June

2013. She also revealed that she was pregnant. Her only source of income was Social

Security disability benefits, and she was currently living with her grandmother.

       On August 22, 2013, the trial court entered two written orders. The first was an

order terminating the parent-child relationship between Mother and S.S. The second

order denied Mother’s Rule 60(B) motion. Specifically, the court’s order on Mother’s

Rule 60(B) motion found (1) that Mother’s reason for missing the hearing date was not

credible when compared to date cards issued by the trial court and (2) that Mother’s

evidence was not a meritorious defense to the evidence leading to the termination of her

parental rights in S.S. Mother now brings this appeal.
                                              4
                                 Discussion and Decision

                            I. Termination of Parental Rights

                                   A. Standard of Review

       A decision to terminate parental rights is reviewed with great deference. In re

J.C., 994 N.E.2d 278, 283 (Ind. Ct. App. 2013). We will neither reweigh evidence nor

judge the credibility of witnesses, and we consider only the evidence and reasonable

inferences favorable to the judgment. Id.

       In this case, the trial court issued findings of fact and conclusions of law. We

apply a two-tiered standard of review: (1) we determine whether the evidence supports

the findings of fact and (2) whether the findings support the judgment. In re G.Y., 904

N.E.2d 1257, 1260 (Ind. 2009). The trial court’s findings or judgment will be set aside

only if they are clearly erroneous. Id. A finding of fact is clearly erroneous if the record

lacks evidence or reasonable inferences from the evidence to support it. Id.

       Indiana Code section 31-35-2-4 sets out what must be proven in order to terminate

parental rights. The State must prove each element by clear and convincing evidence. In

re G.Y., 904 N.E.2d at 1261. If a juvenile court determines that the allegations required

by Indiana Code section 31-35-2-4 are true, then the court will terminate the parent-child

relationship. Ind. Code § 31-35-2-8(a).

                         B. Termination of Mother’s Parental Rights

       Mother’s argument on appeal focuses on the trial court’s decision to deny her Rule

60(B) motion.    However, her appellate brief indirectly claims that the trial court’s

decision to terminate her parental rights was also erroneous. We do not agree. The State


                                             5
presented sufficient evidence at the termination hearing to terminate Mother’s parental

rights, and the trial court’s order on that point is not clearly erroneous.

       For a span of approximately a year and one-half until the permanency plan was

changed from reunification to adoption, Mother failed to complete a single service

referred to her by DCS. More importantly, the trial court found that Mother failed to

make any serious effort to participate in those services or address her issues of drug

abuse, mental illness, and unstable housing. Mother’s brief does not point to any finding

or conclusion by the court that she believes is clearly erroneous, and it appears that each

element necessary to terminate Mother’s parental rights was supported by the evidence.

Viewing the evidence most favorably to the trial court’s decision, we find no clear error

in the trial court’s order.

                              II. Mother’s Trial Rule 60(B) Motion

                                      A. Standard of Review

       Mother’s principal argument on appeal is her challenge to the trial court’s denial

of her Rule 60(B) motion and declining to hold a second termination hearing. A grant or

denial of a motion for relief from judgment is within the sound discretion of the trial

court, and thus we will reverse only if there has been an abuse of that discretion. State v.

Willits, 773 N.E.2d 808, 811 (Ind. 2002). An abuse of discretion occurs if the trial

court’s decision is clearly against the logic and effect of the facts and circumstances. Id.

                                   B. Denial of Mother’s Motion

       Mother argued she was entitled to relief from judgment because her absence from

the termination hearing was a product of “mistake, surprise, or excusable neglect.” See

Indiana Trial Rule 60(B)(1). Specifically, Mother claimed that she mixed up the dates
                                               6
and times of two different hearings, believing the termination hearing was set for 10 a.m.,

and that was the reason she did not show up for the termination hearing.                                   Mother

submitted two hearing date cards to the court: one was for the termination hearing, which

displayed the correct date and time (July 23 at 8:30 a.m.); the second card showed

hearings scheduled for June 5 at 9:30 a.m. and June 7 at 8:30 a.m.                               The trial court

determined that Mother’s testimony did not match up with her court date cards and that

her reason for missing the termination hearing was not credible.1 Given our standard of

review, we find no error in this determination.

         Trial Rule 60(B) also requires the movant to make a showing of a “meritorious

claim or defense” when the motion is based on a claim of mistake or excusable neglect.

T.R. 60(B). The movant must show that “if the case was retried on the merits, a different

result would be reached.” In re K.E., 812 N.E.2d 177, 180 (Ind. Ct. App. 2004) (citation

omitted), trans. denied. The trial court concluded Mother failed to make an adequate

showing in that regard. Mother testified that she had attended a total of fifteen meetings

for Alcoholics Anonymous or Narcotics Anonymous since June 2013; she was collecting

Social Security disability benefits; and she was currently living with her grandmother.

While these circumstances may have been evidence of some improvement, Mother’s

efforts were not made until the eleventh hour. Moreover, any alleged improvement made

by Mother came after nearly two years of her nonparticipation in services. It is within the

trial court’s discretion to “disregard the efforts Mother made only shortly before

termination and to weigh more heavily Mother’s history of conduct prior to those



         1
           In addition to the correct court date card, the State points out that Mother was also informed of the time
and date of the termination hearing by a notice letter and during a pretrial hearing on June 7, 2013.
                                                         7
efforts.” In re K.T.K., 989 N.E.2d 1225, 1234 (Ind. 2013) (citation omitted). In light of

the evidence submitted at the termination hearing and Mother’s lack of participation

throughout the majority of the proceedings, we cannot say the trial court’s decision was

an abuse of discretion.

                                      Conclusion

       Concluding the trial court did not abuse its discretion by denying Mother’s Trial

Rule 60(B) motion and terminating her parental rights, we affirm.

       Affirmed.

RILEY, J., and BRADFORD, J., concur.




                                           8